TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00674-CR


Barry Lee Briggs, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. C1CCRO4666078, HONORABLE DAVID CRAIN, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Appellant's brief was due January 7, 2008.  The brief has not been received, no
extension of time has been requested, and appellant's retained attorney, J. W. Howeth, did not
respond to the Court's notice that the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and whether retained counsel has abandoned the appeal. 
Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  A
record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no 
later than April 11, 2008.  Rule 38.8(b)(3).

				___________________________________________
				David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Abated
Filed:   March 12, 2008
Do Not Publish